Title: From George Washington to Major General William Heath, 16 July 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters New Windsor July 16th 1779
        
        I have received your favour of the 14th with its inclosures.
        I would not wish you to advance further eastward, unless the movements of the enemys main body in that direction should make it necessary. It is my intention that your division should as far as possible preserve a relative position to, and ensure a timely communication with the Highlands posts. This may not be practicable if the enemy remain where they are and you advance far eastward.
        
        At present there is an additional reason for your being near us. I have the pleasure to inform you that last night Brigadier Genel Wayne with the light infantry, surprised and took stoney point, with the whole garrison, cannon, & Stores, with the loss of a very few killd and wounded. No officer lost. General Wayne Received a slight scratch with a muskett ball in his head. This may produce some consequent movements which will require the aid of your division. You will therefore hold yourself in complete readiness And send off with all despatch to hasten on Glovers Brigade to join you. I am Dr Sir Your most Obedt Servt
        
          Go: Washington
        
      